Case 1:15-cv-00382-HSO-JCG Document 332-7 Filed 01/04/19 Page 1 of 3

EXHIBIT 7
Case 1:15-cv-00382-HSO-JCG Document 332-7 Filed 01/04/19 Page 2 of 3

Douglas Handshoe

From: DreamHost Abuse/Security Team <support@dreamhost.com>
Sent: Tuesday, December 18, 2012 6:26 PM

To: ‘earning04@gmail.com’

Subject: [douhanS 66878847] URGENT: DMCA Takedown Notification...

 

- After reading this response, please consider visiting

- the survey below to comment on its quality. Thanks!

- http://www.dreamhost.com/survey.cgi?n=66878847 &m=9830668
- If the service you received from us was exceptional, please consider
- tweeting your love for @dreamhost. It'll warm our hearts, soothe

- our souls, and get you good karma at some point down the road.

 

Hello,

We have received a formal DMCA (Digital Millennium Copyright Act) notice regarding allegedly infringing content hosted
on your site. The specific content in question is as follows:

"photograph of Vaughn Perret, Danny Abel and Charles Leary"

http://www.slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-against-river-birch-terms-
trout-point-lodge-itd-of-nova-scotia-a-shell-company/
http://slabbed.files.wordpress.com/2012/01/abel-leary-perret.jpg .

http://www.slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-explores-the-genesis-of-the-trout-point-
development-and-certain-land-sales-to-aaron-broussard-and-his-cronies/"
http://www.slabbed.org/wp-content/uploads/2012/01/abel-leary-perret.jpg ,

The party making the complaint :

Bruce V. McLaughlin

118 Ochterloney Street

Dartmouth, Nova Scotia

B2Y 1C7

Tel: 902.469.2421

Assistant's E-mail: MRathbun@weldonmcinnis.ca

), claims under penalty of perjury to be or represent the copyright owner of this content. Pursuant to 17 U.S.C. § 512(c),
we have removed access to the content in question.

http://www.loc.gov/copyright/title17/S2chap5.html#512

NOTE: We have moved the specific image offline to the base of your FTP user. We ask that you please also remove the
link to the allegedly infringing file hosted at WordPress.com as well as we did not have access to remove that file.
Case 1:15-cv-00382-HSO-JCG Document 332-7 Filed 01/04/19 Page 3 of 3

If you believe that these works belong to you and that the copyright ownership claims of this party are false, you may
file a DMCA counter-notification in the form described by the DMCA, asking that the content in question be reinstated.
Unless we receive notice from the complaining party that a lawsuit has been filed to restrain you from posting the
content, we will reinstate the content in question within

10-14 days after receiving your counter-notification (which will also be forwarded on to the party making the complaint).

In the meantime, we ask that you do not replace the content in question, or in any other way distribute it in conjunction
with our services.

Please also be advised that copyright violation is strictly against our Terms and Conditions, and such offenses risk
resulting in immediate disablement of your account should you not cooperate (not to mention the legal risk to you if
they are true).

http://www.dreamhost.com/tos.html

We also ask that if you are indeed infringing upon the copyright associated with these works that you delete them from
your account immediately, and let us know once this has been done. We also ask that you delete any other infringing
works not listed in this take down notification, if they exist.

If you have any questions, please don't hesitate to let us know.

Glen,

- DreamHost Abuse/Security Team
- Terms of Service: http://www.dreamhost.com/tos.html
- Anti-Spam Policy: http://www.dreamhost.com/spam.html
- Abuse Center: http://abuse.dreamhost.com/
